Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	 The examiner notes that NPL reference listed as citation No. 9, in the NPL documents on IDS filed on 7/21/2020, has not been provided by the applicant.  However, the reference has been retrieved by the examiner from IEEE and subsequently considered by examiner.  The examiner has attached the reference as to include it in the file wrapper, but has not added the citation to the PTO-892 because applicant has cited it on the IDS filed on 7/21/2020.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Daniel McClure, Registration No.:  38,962 on 9/9/2021.
	The application has been amended as follows:
	Please replace the claims filed on 5/22/2020, with the attached amended claims, 	wherein:
	Claims 1-30 are allowed.
	Claims 1-6, 8-9, 12-13, 15-16, 18-25 and 27-30 have been amended.

Reasons for allowance
5.	The following is an examiner’s statement of reasons for allowance: 
           The prior art of record, alone or in combination, fail to disclose or render obvious the claims agreed upon in the examiners amendment.  The prior art of record has not taught either individually or in combination and together with all other claimed features “…wherein each pipeline stage element is connected to the last buffer element of a respective linear pipeline and configured to read out one or more of the buffered data bit sequences and to forward the read-out data bit sequences from one of N pipeline stage elements to a next of the N pipeline stage elements; wherein each pipeline stage element is configured to perform the reading-out sequentially; and wherein each pipeline stage element is configured to read-out all buffered data bit sequences from the last of the buffer element of a respective linear pipeline before forwarding another data bit sequence from a previous of the N pipeline stage elements such that a continuous data stream is generated by the linear main pipeline forwarding the read-out data bit sequences; and/or wherein each pipeline stage element is configured to forward all data bit sequences from the previous of the N pipeline stage elements before reading-out another data bit sequence from the last buffer element of a respective linear pipeline such that a continuous data stream is generated by the linear main pipeline forwarding the read-out data bit sequences.”
	The closest prior art of record, Sutherland (USPAT No. 5,758,139, cited on the IDS filed on 7/21/2020) teaches a two dimensional FIFO (first-in-first-out) queue array control scheme which includes three horizontal FIFO control chains of four stages and four vertical FIFO control chains of three stages. The two dimensional array can pass data both horizontally and vertically through each of the stages using the FIFO queues.  Therefore, Sutherland broadly teaches reading out one or more of the buffered data bit sequences and forwarding the read-out data bit sequences from one stage to the next stage.  However, Sutherland does not teach “and wherein each pipeline stage element is configured to read-out all buffered data bit sequences from the last of the buffer element of a respective linear pipeline before forwarding another data bit sequence from a previous of the N pipeline stage elements” nor “configured to forward all data bit sequences from the previous of the N pipeline stage elements before reading-out another data bit sequence from the last buffer element of a respective linear pipeline.”  For example, Sutherland does not disclose that all the data from a vertical FIFO control chain is transferred (read-out) before forwarding another data bit sequence through a horizontal FIFO control chain, nor forwarding all data bit sequences from a horizontal FIFO control chain before reading-out another data bit sequence from a vertical FIFO control chain (See Fig. 5 of Sutherland in comparison to Fig. 1 of the instant application, which differ in the requirements for data transfer.  For example, Fig. 1 of the instant application illustrates that each of the pipeline stage elements (12a-f) must read out all of the data from a last buffer (PS1) of a respective linear pipeline (14a-f) before forwarding data from one of the pipeline stage elements (12a-f) to the next)
	Although, Farmer (USPAT No. 6,856,270) (cited on pertinent art section below) teaches a data bus comprising a pipeline array of latches arranged in series, it does not teach the data transferring scheme as claimed in claim 1 of the instant application.  Further, Wielage (WO2007/029168) and DeWit (WO2009/060260) (both cited on the pertinent art section below) each teach an asynchronous pipeline including a plurality of stages, however neither reference teaches the data transferring scheme as claimed in claim 1 of the instant application.  
Therefore, none of the prior art of record has taught either individually or in combination and together with all other claimed features “and wherein each pipeline stage element is configured to read-out all buffered data bit sequences from the last of the buffer element of a respective linear pipeline before forwarding another data bit sequence from a previous of the N pipeline stage elements” nor “configured to forward all data bit sequences from the previous of the N pipeline stage elements before reading-out another data bit sequence from the last buffer element of a respective linear pipeline.”  Furthermore, while some limitations may be broadly disclosed in the references above, the specific combination of limitations would not be obvious as claimed absent impermissible hindsight.
As all previously presented and potential rejections under 35 U.S.C 103 and 112 have been overcome by the claims filed on 5/20/20 and changes made by the examiner’s amendment, the application is now in condition for allowance.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Farmer, USPAT No. 6,856,270 for teaching a data bus comprising a pipeline array of latches, wherein the latches are arranged in series
Wielage, WO2007/029168 for teaching an asynchronous ripple pipeline including a plurality of pipeline stages and elements
DeWit, WO2009/060260 for teaching an asynchronous pipeline which uses handshake protocols

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692.  The examiner can normally be reached on M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY P CARMICHAEL-MOODY/Examiner, Art Unit 2183